DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020, 2/8/2021, and 4/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a face" in line 2, but then in line 3 states another “a face”. It is unclear if this is a separate face or the same. Furthermore, in line 4, it states that a non-conductive material is applied to “the face”, and it is unclear if this is the face of one or both of the pair of electrodes. Clarification is required. For examination purposes, examiner is interpreting these all to be the same two faces of both of the pair of electrodes.
Claims 3 and 11 recite a total profile of the coating being a range of -5.8 to 6.2 microns, where total profile is a maximum distance between lowest and highest peaks. Then in claims 4 and 12, the roughness profile is between -6.5 and 6.5 microns, which if it is part of the total profile, it would be greater than the total profile range, and since claim 4 depends on claim 3, it is uncertain how this is achieved. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel (US PGPub 2004/0147922) in view of Yates et al 2008 (US PGPub 2008/0077131, hereby referred to as “Yates”).
Regarding claim 1, Keppel discloses a vessel sealing device (electrosurgical electrode for use with electrosurgical forceps, Par. [0037]), comprising:
a pair of electrodes (electrosurgical electrode on opposing jaw members, Par. [0033]) that are moveable between open and closed positions (forceps inherently require opening/closing motion in order to go around and seal tissue);
and a coating (electrode 100 coated with non-conductive, porous ceramic coating 104, Figure 1, Par. [0026]) formed from a non-conductive material applied non-uniformly to at least one of the pair of electrodes (various diameters and varying thickness for coating 104 can be used, Par. [0035]) such that radiofrequency energy will only pass between the pair of electrodes if a vessel is positioned therebetween (coating controls current arcing to minimize thermal damage to adjacent tissue, Par. [0010-0011] and [0015]).
Keppler is silent to the specific inclusion of a vessel sealing device that uses such electrodes. Yates discloses an electrosurgical instrument 20 used for cauterization, coagulation, and/or tissue welding using first 60 and second 56 pole electrodes to cause effect (Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler’s current-controlling electrodes with Yates’ electrosurgical instrument because Keppler discloses that the electrodes can be used in an electrosurgical forceps device (Par. [0037]), especially since Keppler’s coating is non-conductive and ceramic, which is a well-known dielectric, and Yates’ electrodes use dielectric coating.
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 11 being satisfied.	
Regarding claim 2, Keppler and Yates disclose the vessel sealing device of claim 1 (demonstrated previously), and both Keppler further discloses wherein the coating is applied non-uniformly to both of the pair of electrodes (each jaw member is created with coating 104, Par. [0033]).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler/Yates, as applied to claim 2 above, in further view of Bales et al 2002 (US Patent No. 6,494,881, hereby referred to as “Bales”).
Regarding claim 3, Keppler and Yates disclose the vessel sealing device of claim 2 (demonstrated previously), and both Keppler further discloses wherein the coating is applied non-uniformly (coating 104 can be of varying thickness, Par. [0035]), but is silent to the specific profile range, though does describe that coating 104’s thickness has different ranges depending on the operation of the electrode between “cut” (10-500 microns), “blend” (250 microns – 1 mm), and “coagulate” (500 microns – 2 mm) modes. 
Bales discloses an electrosurgical device with insulative coated electrodes where the coating 320 is deposited unevenly (Abstract), and further the coating on each of the pair of electrodes has a total profile that varies between -5.8 micrometers and 6.2 micrometers from a centerline average (coating is between 1-10 microns, Col. 14 lines 62-64). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates’ current controlling electrosurgical device with Bales’ coating thickness in order to allow for energy emission to breakthrough between conductive and insulative regions (Col. 14 line 53 – Col. 15 line 5). Further, Keppler’s coating thickness allow for current and arc control during different operation modes (Par. [0031]).
Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 12 being satisfied.
Regarding claims 4 and 13, they are interpreted similarly in that “total profile” will include “roughness profile” as it is a summation estimate, and thus the range is still read on by Bales’ in claim 3.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler/Yates, as applied to claim 1 above, in further view of McClurken et al 2002 (US PGPub 2002/0062123, hereby referred to as “McClurken”).
Regarding claim 5, Keppler and Yates disclose the vessel sealing device of claim 1 (demonstrated previously), but both are silent to the power settings.
McClurken discloses an electrosurgical device with non-conductive coated electrodes on jaws 18a,b (Par. [0205]) wherein the pair of electrodes have 400 ohm of starting resistance (impedance Z changes between 100-400 ohms, Par. [0262]) in a constant power mode of 25 Watts (power can be between 1-400 watts, Par. [0030]) with a voltage of 100 volts when positioned around and in contact with a vessel (voltage levels in the range 60-200 V, Col. 10 lines 53-59). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates’ current controlling electrosurgical device with McClurken’s power settings in order to improve control of tissue temperature at a treatment site (Par. [0104]). Furthermore, it is well known in the art that power, resistance, and voltage are related through Ohm’s law, where V=I*R and P=I*V=V^2/R (Par. [0109]) so to maintain a constant power, as the tissue impedance (resistance) increases, thus the voltage would need to decrease (Par. [0177]). 
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 14 being satisfied.
Regarding claim 6, Keppler/Yates/McClurken disclose the vessel sealing device of claim 5 (demonstrated previously), and McClurken further discloses further comprising a series of grooves formed in the face of each of the electrodes (grooves 28a,b on electrodes 25a,b, Figure 14, Par. [0206]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates/McClurken coated electrodes and power settings with McClurken’s grooved electrodes in order to allow fluid to flow between electrode and grasped tissue to improve tissue sealing (Par. [0244]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler/Yates/McClurken, as applied to claim 14 above, in further view of Nott et al 2018 (US PGPub 2018/0280075, effectively filed 3/31/2017, hereby referred to as “Nott”).
Regarding claim 7, Keppler/Yates/McClurken disclose the vessel sealing device of claim 6 (demonstrated previously), but are silent to the grooves being transverse. Nott discloses patterned coating for electrodes with multiple elongated recessed features wherein the series of grooves of the face of each of the electrodes extend transversely to the longitudinal axis of the face of each of the electrodes (recessed features 742 run transversely, Figure 7, Par. [0109]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates/McClurken coated electrodes and power settings with Nott’s transverse grooves in order to increase surface area covered by the non-stick coating and reduce tissue sticking to the electrodes (Par. [0085] and [0131-0132]).
Regarding claim 8, Keppler/Yates/McClurken/Nott discloses the vessel sealing device of claim 7 (demonstrated previously), and Nott further discloses wherein the series of grooves of the face of each of the electrodes are oriented in a herringbone pattern (recessed features can be a herring-bone pattern, Par. [0107]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to make Keppler/Yates/McClurken/Nott’s coated, transverse electrodes in a herring-bone pattern to further increase surface area.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler/Yates/McClurken/Nott, as applied to claim 8 above, in further view of US 2003/0069571, hereby referred to as “Treat”).
Regarding claim 9, Keppler/Yates/McClurken/Nott discloses the vessel sealing device of claim 8 (demonstrated previously), but are silent to an inner track. Treat discloses electrosurgical instrument with electrically resistant and non-stick coating wherein the face of each of the electrodes extends from two opposing side walls to an inner track (interior surfaces 382, 374 on gripping arms 338, 336, Figures 22-23). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates/McClurken/Nott’s coated, patterned electrodes with Treat’s interior surface, broadly interpreted as a track, to focus thermal energy on treated tissue and not adjacent tissue (Par. [0045]).
Regarding claim 10, Keppler/Yates/McClurken/Nott/Treat discloses the vessel sealing device of claim 9 (demonstrated previously), and Treat further discloses wherein the coating extends across at least a portion of the side walls (interior surfaces 382, 374 have polymeric insulation inserts, Par. [0129]). Polymeric inserts are non-conductive and insulative and could reasonably be fused with the electrode and molded with ridges to improve tissue grip (Par. . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler/Yates/McClurken, as applied to claim 14 above, in further view of Hovda et al 2001 (US Patent No. 6,264,650, hereby referred to as “Hovda”).
Regarding claim 15, Keppler/Yates/McClurken discloses the method of claim 14 (demonstrated previously), but are silent to grit-blasting. Hovda discloses electrodes of an electrosurgical device wherein the step of texturing the face of at least one of the electrodes comprises grit blasting the face (asperities created on active electrode surface can be formed with grit-blasting, Col. 15 lines 41-45). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Keppler/Yates/McClurken coated electrodes and power settings with Hovda’s further grit blasted coating in order to create surface asperities to promote high electric field intensities and improve ablation (Col. 15 lines 35-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Garrison et al 2013 (US PGPub 2013/0274736) discloses a similar electrosurgical instrument with insulative coated electrodes fully covering the conductive layer.
Cunningham 2010 (US PGPub 20100069904) discloses coated electrodes for use in an electrosurgical instrument and a method of forming them.
Eggers et al 1999 (US Patent No. 5,891,142) discloses that ceramic coating on grasping surfaces restricts current to outer edges which improves grasping, reduces sticking of tissue or coagulum (Col. 8 lines 30-60). Further, the faces are grooved to achieve 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794